Title: To Thomas Jefferson from Robert Wright, 3 April 1808
From: Wright, Robert
To: Jefferson, Thomas


                  
                     Sir.
                     Annapolis April 3. 1808—
                  
                  The extreme Indisposition of Gabl. Christie Esqr., and the hourly Expectation of his Dissolution, the nature of the Office he holds, and the Necessity of its being promptly filled will, I trust, be a sufficient Apology for the prematurity of this my Application for that Office on the Event of his Death.
                  My Services in the Senate of the U. States was a serious sacrifice of the profits of my profession, which my present Appointment however honourable with the humble Salary of One thousand pounds per Annum has not diminished.
                  Permit me to remark, that I served two Campaigns in the Army of the Revolution, and, in the Legislature of Maryland during the rest of the War, that I have always firmly maintained the principles of the Revolution, and honestly supported Your Administration regulated by those principles.
                  The Evidence of the Republicans of Maryland in electing me in the Senate of the U: States, and their Appointment of me, twice, to the Government of Maryland, by their unanimous Vote, with your personal Knowledge of me will render any other Recommendation unnecessary
                  This Appointment will be very convenient to my pecuniary Concerns at this Time, when under existing Circumstances my Estate is not sufficient to maintain a numerous Family, and You may rest Assured that should I be honored with the Appointment, the Duties of the Office shall be executed with punctuality and Fidelity, and the Favour gratefully acknowledged by Sir Yr Obt Servt
                  
                     Robert Wright
                     
                  
               